IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


STEVEN SMITH,               : No. 179 WAL 2015
                            :
               Petitioner   :
                            : Petition for Allowance of Appeal from the
                            : Order of the Commonwealth Court
         v.
                            :
                            :
WORKERS' COMPENSATION APPEAL:
BOARD (CONSOLIDATED         :
FREIGHTWAYS, INC.),         :
                            :
               Respondents


                                       ORDER


PER CURIAM


      AND NOW, this 17th day of December, 2015, the Petition for Allowance of Appeal is

DENIED and Petitioner’s Leave to File a Reply is DENIED.